SIMPSON, Circuit Judge
(dissenting) :
Respectfully, I dissent.
The appellant was not refused employment by reason of discrimination, lawful1 or otherwise, because of his sex. 42 U.S.C., § 2000e-2(a). The appellee publishing company refused to hire him2 in its retail advertising department because his personal appearance, primarily his shoulder length hair, was in the considered judgment of appellee’s executive officers likely to offend community standards in the business community of Macon, Georgia, and environs. The position involved, that of advertising copy layout artist, required continuing contact with advertisers. The feared resultant unfavorable effect upon business relationships of the appellee with its actual and potential advertisers, the lifeblood of a newspaper publishing enterprise, was a matter for legitimate concern on the part of those entrusted by the company’s stockholders with the success of that enterprise. It was a matter as to which they should have been free to exercise their best business judgment. Better than any group of government officials in Washington, D. C., better even than any panel of federal appellate judges assembled in New Orleans, Louisiana, the responsible officials of the appellee know the business climate3 of Macon, Georgia.
The decision below is reported as Willingham v. Macon Telegraph Publishing Co., D.C.M.D.Ga.1972, 352 F.Supp. 1018. I find myself in strong and complete accord with the views expressed by Judge Bootle in his memorandum opinion:
“Plaintiff would characterize the application of different grooming standards for men and women by an employer as ‘invidious discrimination’ based on sex. ‘If there are different *540hair length standards applied to men and women (e.g., women may wear long hair while men may not), this is the type of invidious discrimination prohibited by the Act.’ (42 U.S.C. § 2000e).
“Plaintiff’s theory, if viewed abstractly, would seem to possess a semblance of logic. However, all too often theories which may seem to be reasonable and logical when viewed alone or in the abstract prove to be highly artificial once they are exposed to everyday realities and are measured by prevailing standards of common sense: Such is the case here.
“What the Act invoked by plaintiff precludes is discrimination in employment opportunities and conditions of employment motivated by sexual considerations. What plaintiff fails to realize is that he is not precluded from employment opportunities because of his sex, nor would it appear that such is the case with any other male or female applicant. From all that appears, equal job opportunities are available to both sexes. It does not appear that defendant fails to impose grooming standards for female employees; thus in this respect each sex is treated equally. Nor is it contended that defendant is employing grooming standards as a guise to justify l’efusing to employ males. What the defendant does require is that plaintiff conform to standards of appearance which the defendant feels are necessary to the conduct of his business. It is not unreasonable for an employer to expect differences in grooming between men and women— and such expectations are not indicative of sexual discrimination.
“If plaintiff’s approach to Title VII be accepted and the application of different grooming standards to men and women be declared ‘sexual discrimination’, then the scope of the Civil Rights Act of 1964 is subject to expansion far beyond what must have been the purpose for its enactment. If this interpretation of the Act is expanded to its logical extent, employers would be powerless to prevent extremes in dress and behavior totally unacceptable according to prevailing standards and customs recognized by society. For example, if it be mandated that men must be allowed to wear shoulder length hair despite employer disfavor, because the employer allows women to wear hair that length, then it must logically follow that men, if they choose, could not be prevented by the employer from wearing dresses to work if the employer permitted women to wear dresses. While dresses on men would be a greater departure from the norm than is long hair, if plaintiff be correct, it cannot be gainsaid that to prevent men from wearing dresses while allowing women to do so would discriminate against the rights of men, and such discrimination would be present in the same manner as it would be present when men are prohibited by employers from wearing long hair. Continuing the logical development of plaintiff’s proposition, it would not be at all illogical to include lipstick, eyeshadow, earrings, and other items of typical female attire among the items which an employer would be powerless to restrict to female attire and bedeckment. It would be patently ridiculous to presume that Congress ever intended such result, yet if plaintiff’s interpretation of the Act be accepted, then it must follow that such extremes in behavior are also included within the coverage of the Act.
“It is neither unreasonable nor arbitrary to allow private employers to take cognizance of difference in grooming practices and dress customarily recognized by the sexes. Such recognition and rules predicated thereon do not constitute ‘sexual discrimination.’ No fundamental human right being here involved, an employer should not be coerced into countenancing, regardless of the consequences to his business, what society may frown upon.
*541■x- -x- * -X- -x- -x-
“Employers, like employees, have rights. This court, without a far more certain mandate from Congress than that contained in Title VII, will not be party to what it considers a ridiculous, unwarranted encroachment on a fundamental right of employers, i.e., the right to proscribe (sic) reasonable grooming standards which take cognizance of societal mores. As previously stated, this court interprets Title VII as prohibiting discrimination in employment opportunities and conditions of employment motivated by sexual considerations. The application of different grooming standards between the sexes does not, without more, constitute a denial of equal employment between the sexes. Further, such practice is not the application of unequal conditions of employment, unless, that is, the employer exacted grooming standards from one sex but allowed the other free rein. Where women as well as men are expected to conform to reasonably prescribed grooming standards there is no discrimination, even though the employer takes into consideration biological and cultural differences in drawing up the standards. An employer should be able to decline employment to a female applicant who shaves her head as clean as a billiard ball while not declining to hire a male applicant similarly groomed. A woman so groomed might well be an object of curiosity and derision, and, as such, counterproductive to goals of the employer. Similarly, the employer should be allowed to refuse employment to a male with locks and tresses falling to his shoulders while not denying employment to a female with similar type hair.” 352 F.Supp. at 1020-1021.
As the majority opinion notes, the district courts which have considered application of Title VII to similar grooming standards have reached differing results.4 But the cases involving grooming standards for employees in contact with the public exemplified by Baker v. California Land Title Company, C.D. Cal.1972, 349 F.Supp. 235, and Boyce v. Safeway Stores, Inc., D.C.D.C.1972, 351 F.Supp. 402,5 carry persuasive weight on the factual situation in the case at bar. The thrust of the Baker holding is contained in this excerpt:
“Thus the primary purpose of Title VII is to protect minorities from economic oppression. Expanded by the Smith Amendment to also prohibit discrimination on the basis of sex, the title provides the assurance that no person because of his race, color, religion, sex or national origin shall be deprived of equal occupational opportunities, such as an equal right to available employment, equal pay for equal work, and equal working conditions. It was never intended that it be used to interfere in the promulgation and enforcement of the general rules of employment, deemed essential by an employer, where the direct or indirect economic effect upon the employee was nominal or non-existent. In any event, it certainly should not be used, as the defendant asks us to *542do here, to compel the continued employment of an employee who persists in affecting some whim of style which his employer deems to be inappropriate to the business image which the employer is attempting to create.” 349 F.Supp. at 238.
The plaintiff in Boyce was a part-time food clerk who was discharged by Safeway Stores two months after being hired because his head and facial hair no longer conformed to company grooming standards as applicable to male employees in regular contact with the public. The summary judgment granted to Safeway Stores was undergirded by this reasoning:
“The present case has none of these obvious attributes of discrimination. Here is an employer who simply wished to have its personnel meet grooming standards which in its judgment will appeal to the largest number of its customers. No claims of violations of fundamental constitutional rights are made.
“The employer, moreover, is not attempting to stereotype its male and female employees, for the grooming standards allow for great variation in individual dress and appearance within the limits permitted. There is no proof that the standards have resulted in favoring or deterring men or women from employment. In short, the mild grooming rules are not shown to discriminate on the basis of sex any more than a condition of employment that requires males and females to use separate toilet facilities, or bars males but not females from wearing skirts.” 351 F.Supp. at 403.
I would affirm the grant of summary judgment by the court below to the ap-pellee Macon Telegraph Publishing Company, and would do so on the basis of the memorandum opinion of Judge Boo-tle, 352 F.Supp. 1018. I view that decision as amply supported by authority and unassailable in its logical conclusions.

. This view means also that I find no reason for remand for determination of whether or not, if discrimination occurred, it was justified under the “bona fide occupational qualification” exception to Title VII of the Civil Rights Act of 1964 § 703 (a), (e)(1), 42 U.S.C., § 2000e-2 (a), (e)(1).


. The July 28, 1970, application for a job with the advertising department and the refusal to hire around which the proceedings below centered, and dealt with in the majority opinion, was the third or fourth job application made to the ap-pellee by Willingham. According to Wil-lingham’s affidavit he was refused employment as an apprentice printer on July 21, 1970, on the stated ground that his long hair might be caught in the machinery and hence constituted a safety hazard. Appellee’s answers to appellant’s interrogatories indicate that he also applied on July 8, 1969, to the Classified Advertising Department for a job as copy layout artist, but was denied employment because he was under criminal charges in Alabama. According to this source another application was made on August 11, 1969, probably for work in the Dispatch Department, but as to which the appellee’s records were stated to be unclear.


. The record shows that Macon community disapproval of long-haired males had been recently exacerbated by an “International Pop Festival” on July 3, 4, 5, 1970, at Byron, Georgia, a small community 15 miles from Macon. The crowds attracted to Byron were variously estimated at between 400,000 and 500,000 people. Bearded and long-haired youths and scantily dressed young women flooded the countryside. Use of drugs and marijuana was open. Complete nudity by both sexes, although not common was frequently observed. Of course the managing officials of the Macon Telegraph Publishing Company were peculiarly aware of community indignation over excesses during the Byron Pop Festival because of the wide publicity in it own daily newspaper. The appellee was entitled to consider that the business community of Macon, including its own advertisers, was particularly sour on youthful long-haired males at the time of Willingham’s application of July 28, 1970. It was a fair inference on the part of company officials that advertisers would share an attitude not significantly different from that of the community in general.


. See the district court decisions cited near the top of page 538 of the majority opinion. The single Court of Appeals decision cited there under a “Cf.”, Crews v. Clones, 7 Cir. 1970, 432 F.2d 1259, is completely inapposite since it involved the constitutionality of school hair length regulations imposed on students by school boards. If the majority thought school hair cases apposite, it is surprising they did not draw upon the long list of Fifth Circuit school hair cases beginning with Ferrell v. Dallas Independent School District, 5 Cir. 1968, 392 F.2d 697, cert. denied, 393 U.S. 856, 89 S.Ct. 98, 21 L.Ed.2d 125 and concluding with our two recent en banc cases, Karr v. Schmidt, 5 Cir. 1972, 460 F.2d 609, and Lansdale v. Tyler Junior College, 5 Cir. 1972, 470 F.2d 659.


. The judgments in these cases are pending-on appeal in their respective circuits.